Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claims 1, 9 and 17, line 3, after “lactam antibiotic” please insert:
“selected from the group consisting of penicillin, benzathine penicillin, penicillin G, penicillin V, procaine penicillin, ampicillin, amoxicillin, methicillin, cloxacillin, dicloxacillin, flucloxacillin, nafcillin, oxacillin, temocillin, mecillinam, carbenicillin, ticarcillin, azlocillin, mezlocillin and piperacillin”;
In claims 1 and 9: delete “is selected from the group consisting of Enterococcus faecalis, Enterococcus faecium, methicillin-resistant Staphylococcus aureus (MRSA), oxacillin-resistant Staphylococcus aureus (ORSA), vancomycin-resistant Streptococcus aureus (VRSA), a Streptococcus pneumonia, Streptococcus mutans, Streptococcus sanguinis, Staphylococcus epidermidis, Bacillus anthracis, Bacillus cereus, Clostridium botulinum and Listeria Monocytogenes”
 and replace with “is methicillin-resistant Staphylococcus aureus (MRSA)”;
In claim 17: delete “is selected from the group consisting of methicillin resistant Staphylococcus aureus (MRSA), oxacillin-resistant Staphylococcus aureus (ORSA), vancomycin-resistant Staphylococcus aureus (VRSA) and Staphylococcus epidermis” 
and replace with “is methicillin-resistant Staphylococcus aureus (MRSA)”
Cancel claims 2-3, 6, 10-11, 15 and 20.



REASONS FOR ALLOWANCE
Claims 1, 4-5, 8-9, 12-14, 17-19 and 22-25 are allowed.
The following is a statement for the indication of allowable subject matter:
Applicant has persuasively argued the removal of the previous obviousness rejection.  Additionally, expanded search and consideration of non-elected beta-lactam antibiotics does not present any new rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statements of Reasons for Allowance.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628